


LEASE AMENDMENT    



--------------------------------------------------------------------------------



THIS LEASE AMENDMENT made this 1st day of June, 2013, is an amendment to a Lease
Agreement originally made as of April 21, 1998, (the "Lease") by and between
CARRIAGE HILL CABIN JOHN, INC., a Maryland corporation, as agent for the owner,
CABIN JOHN PROPERTIES, LLC as "Landlord" and SUMMERVILLE AT POTOMAC, INC., a
Delaware corporation, as "Tenant," and as amended effective September 1, 2010,
inter alia, to change the Tenant to SUMMERVILLE AT POTOMAC, LLC, with respect to
the premises commonly known as 11215 Seven Locks Road, Potomac, Montgomery
County, Maryland, and is based upon the following:


A. Landlord and Tenant encountered divergences of opinion and interpretation
concerning the Option to purchase vested in Tenant by the Lease.


B. The parties have negotiated terms which resolve their differences and wish to
execute this Lease
Amendment to confirm the terms of their agreement.


In consideration for the resolution of the differences of the parties as
aforesaid and the mutual covenants set forth herein and other valuable
consideration, the parties agree to amend the Lease as follows, and any
capitalized term that is not defined in this Lease Amendment shall have the
meaning ascribed to such term in the Lease:


1. Term of Lease.The Lease term is extended from June 1, 2013 (the "Extension
Commencement Date")
through May 31, 2023 (the "Extended Term").


2. Payment of Escrowed Rent. During the period of divergent opinions above
mentioned, Tenant has deposited rental payments into an escrow account totaling
$854,771.16, which amount will be paid to Landlord upon the mutual signing of
this Lease Amendment and constitute payment for Rent obligations of Tenant under
the Lease for the period from December 1, 2012, through May 31, 2013.





--------------------------------------------------------------------------------



3. Payment of Rent. Annual Rent for the first year of the Extended Term
commencing June 1, 2013 and continuing through May 31, 2014 will be
$1,760,828.59 payable in twelve equal monthly installments due on the first of
each calendar month in the amount of $146,735.71. As of June 1, 2014 and each
anniversary of the Extension Commencement Date thereafter during the Extension
Term, annual rent and the resulting monthly installments of Rent payable under
the Lease will be increased to an amount equal to 103% of the Rent that was
payable immediately prior to the subject anniversary of the Extension
Commencement Date.


4. Option to Purchase. Tenant is vested with the right to purchase the Leased
Premises at any time during the last three years of the Extended Term (June 1,
2020 -May 31, 2023) ("Option Period") for the purchase price of Twenty Five
Million Dollars ($25,000,000.00). The right is to be exercised by delivery of
written notice of the exercise of this option and a fully executed counterpart
of a "Purchase and Sale Agreement" in the form attached to this Lease Amendment
as Exhibit A, which may be delivered at any time prior to the expiration of the
Extended Term. As provided in the attached Purchase and Sale Agreement, closing
on the purchase must occur within 90 days after June 1, 2020 if notice is given
prior to the Option Period, or within 90 days of the written notice if the
notice is given within the Option Period and rent shall be paid through the date
of closing. If the closing date occurs after June 1, 2023 because the option to
purchase was exercised within the last 90 days of the Extended Term, Rent under
the Lease shall be paid on a monthly basis from June 1, 2023 and prorated
through the closing date, which monthly Rent will be equal to 103% of the
monthly installment of Rent payable under the Lease as of May 1, 2023.










--------------------------------------------------------------------------------




5. Tenant Improvements. Landlord shall not have any obligation to pay any
allowance to Tenant, or to otherwise reimburse Tenant, for any costs incurred by
Tenant in connection with capital improvements made to the Leased Premises by
Tenant.
6. Release of All Claims; Dismissal of Litigation.The parties hereby release and
discharge each other from all claims or demands, including those for attorneys'
fees late fees and holdover rent that such party may have as of the date of this
Lease Amendment, arising from, or in connection with, the disputed exercise of
the option to purchase the Leased Premises and any rents withheld and deposited
into escrow as aforesaid, it being their mutual intention and agreement that all
financial debits and credits arising from the aforesaid dispute between the
parties, and the said dispute, are resolved with this Lease Amendment. The
parties agree that all litigation between them will be forthwith dismissed with
prejudice. Each party represents and warrants to the other party that to the
knowledge of such party as of the date of the Lease Amendment as follows: (a)
Landlord is not in default of its obligations under the Lease and there are no
facts or circumstances that would constitute a default of Landlord under the
Lease with the passage of time, and (b) Tenant is not in default of its
obligations under the Lease and there are no facts or circumstances that would
constitute a default of Tenant under the Lease with the passage of time.


7. Memorandum of Lease. Upon the request of either party, the parties shall
execute a memorandum or "short form" of the Lease for the purpose of recordation
in a form customarily used for such purposes. Said memorandum or short form of
the Lease shall describe the parties the Premises and the Lease Tenn and shall
incorporate this Lease by reference.


8. Conflict. In the event of any conflict between the terms of this Lease
Amendment and the terms of the Lease, the provisions of this Lease Amendment
shall control.


9. No Other Modification. Except as modified by this Lease Amendment, the Lease
remains in full force and effect.


10. Counterparts. This Lease Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute part of a single Lease Amendment.
11. Facsimile Signatures. Each party hereto, and their respective successors and
assigns shall be authorized to rely upon the signatures of all of the parties
hereto on this Lease Amendment which are delivered by facsimile or electronic
transmission as constituting a duly authorized, irrevocable, actual, current
delivery of this Lease Amendment.


IN WITNESS WHEREOF the parties have subscribed this Lease Amendment the day and
year first above written:


CARRIAGE HILL CABIN JOHN, INC.        SUMMERVILLE AT POTOMAC, LLC.






By: /s/ Joseph L. Vusich                By: Eric Mendelsohn        


Approved:


CABIN JOHN PROPERTIES, LLC,


a Maryland limited liability company








By: /s/ Joseph L. Vusich    
Name: Joseph L. Vusich    
Title: Vice President
Date: 6/1/13            




